Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016001978 cited by applicant in view of Eitel et al 2019/0283667.

Regarding claim 1, DE 102016001978 disclose a trim component for an interior of a motor vehicle, comprising: a film; and 
a carrier ,11of a thermoplastic plastics material;
 wherein the film has a relief structure, 5
wherein the carrier has a lattice structure 13,14 with lattice members, and wherein the carrier is back-molded on
DE 102016001978 fails to disclose rear side of the film such that the lattice members are connected in a materially integral manner to the rear side of the film. However. Eitel et al teaches rear side at a film.11It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by DE 102016001978 to include a lattice members are connected in a materially integral manner to the rear of a film  as taught by Eitel et al order  to  improve the bonding between the film and the  illumination device.
  Regarding Claim 2, DE 102016001978 as modified  discloses the trim component according to claim 1, wherein the lattice members enclose lattice voids,13 and wherein the film in a region of the lattice voids in relation to the lattice members has elevations and/or depressions which form the relief structure.

Regarding Claim 3, DE 102016001978 as modified disclose the trim component according to claim 1, wherein the film is permeable to light. 

Regarding claim 5, DE 102016001978  has modified  disclose wherein the film is composed of a thermoplastic plastics material.Regarding claim 6, DE 102016001978  has modified  disclose wherein the carrier has a fastener,21 integrally molded on the carrier and wherein the fastener is fastenable to a receptacle of a component of the interior of the motor vehicle.Regarding  claim 7, DE 102016001978  has modified  disclose a front side,14 of the film11 is laminated with an upper material.Regarding claim 8, DE 102016001978  has modified  disclose an interior component for an interior of a motor vehicle, comprising: the trim component according to claim 1; and a light unit, 18 wherein the light unit is disposed behind the rear side of the film such that the light unit is able to shine through the film from the rear side.

Claims 4, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612